Case 1:19-cv-11737-RMB-KMW Document 6 Filed 07/17/19 Page 1 of 2 PageID: 176



Charles H. Chevalier
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Phone: (973) 596-4500
cchevalier@gibbonslaw.com

OF COUNSEL
David I. Berl
Christopher J. Mandernach
Michael Xun Liu
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, D.C. 20005
Phone: (202) 434-5000

Attorneys for Plaintiffs


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


PFIZER INC., WARNER-LAMBERT
COMPANY LLC, PF PRISM C.V., PFIZER
MANUFACTURING HOLDINGS LLC, and
PFIZER PFE IRELAND                                   Civil Action No. 3:19-CV-11737-MAS-
PHARMACEUTICALS HOLDING 1 B.V.                                        LHG

                       Plaintiffs,                       NOTICE OF VOLUNTARY
                                                              DISMISSAL
        v.
                                                         Document electronically filed.
AIZANT DRUG RESEARCH SOLUTIONS
PVT. LTD. and MAKRO TECHNOLOGIES
INC.

                       Defendants.


       PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiffs Pfizer Inc., Warner-Lambert Company LLC, PF Prism C.V., Pfizer

Manufacturing Holdings LLC, and Pfizer PFE Ireland Pharmaceuticals Holding 1 B.V., by and




                                                 1
Case 1:19-cv-11737-RMB-KMW Document 6 Filed 07/17/19 Page 2 of 2 PageID: 177



through their undersigned attorneys, hereby voluntarily dismiss, without prejudice, all claims

relating to the Complaint filed in the above-captioned matter.




DATED: July 17, 2019                         Respectfully submitted,


                                             s/ Charles H. Chevalier
                                             Charles H. Chevalier
                                             GIBBONS P.C.
                                             One Gateway Center
                                             Newark, New Jersey 07102
                                             Phone: (973) 596-4500
                                             cchevalier@gibbonslaw.com

                                             OF COUNSEL
                                             David I. Berl
                                             Christopher J. Mandernach
                                             Michael Xun Liu
                                             WILLIAMS & CONNOLLY LLP
                                             725 Twelfth Street, N.W.
                                             Washington, D.C. 20005
                                             Phone: (202) 434-5000

                                             Attorneys for Plaintiffs




                                                    2
